

INTERCREDITOR AND SUBORDINATION AGREEMENT


This INTERCREDITOR AND SUBORDINATION AGREEMENT (this “Agreement”) is made
effective as of August 13, 2008 by and among TXP CORPORATION, a Nevada
corporation (the “Borrower”), LANDRY MARKS LP, a Texas limited partnership
(“Landry Marks”), and YA GLOBAL INVESTMENTS, L.P., (formerly known as Cornell
Capital Partners, LP), a Cayman Islands exempted limited partnership (“YA
Global”), and all other parties as Creditors or participants who may now or
hereinafter join in and consent to the terms and conditions of this Agreement
and do thereby agree to be bound by this Agreement in respect of the terms
hereof.


RECITALS


A. Landry Marks and the Borrower are parties to the Landry Marks Credit
Documents (as hereinafter defined).


B. YA Global and the Borrower are parties to the YA Global Credit Documents (as
hereinafter defined).


C. Notwithstanding use of the terms “Landry Marks Collateral,” “Landry Marks
Credit Agreement,” “Landry Marks Credit Documents,” “Borrower” and “Creditor”
used herein, it is the intention of all parties to this Agreement that the
determination as to whether Landry Marks has purchased or financed the Factored
Receivables will be made in accordance with the terms of the Factoring and
Security Agreement and Texas law.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby agree as follows:


1. DEFINITIONS


When used in this Agreement, the following capitalized terms will have the
meanings hereinafter set forth:
 
“Accounts Receivable” shall mean all accounts and other receivables, instruments
or other forms of obligations and rights to payment of the Borrower (herein
collectively referred to as “Accounts”), together with the proceeds thereof, all
goods, and inventory represented by such Accounts and all such goods, and
inventory that may be returned by the Borrower’s customers, and all proceeds of
any insurance thereon, and all guarantees, securities and liens which Borrower
may hold for the payment of any such Accounts including, without limitation, all
rights of stoppage in transit, replevin and reclamation and as an unpaid vendor
and/or lienor, all of which Borrower represents and warrants will be bona fide
and existing obligations of its respective customers, arising out of the sale of
goods, services or inventory by Borrower in the ordinary course of business.
 
“Borrower” shall have the meaning set forth in the preamble to this Agreement.


--------------------------------------------------------------------------------


 
“Collateral” shall mean, as the context requires, any assets of the Borrower
pledged to one of the Creditors pursuant to the Credit Documents.
 
“Credit Agreements” refers to, singularly or collectively, as the context
requires, the YA Global Credit Agreements and the Landry Marks Credit
Agreements.
 
“Credit Documents” refers to, singularly or collectively, as the context
requires, the YA Global Credit Documents and the Landry Marks Credit Documents.
 
“Credit Facilities” refers collectively to (a) the loans evidenced by the YA
Global Credit Documents and (b) the purchase facility evidenced by the Landry
Marks Credit Documents.
 
“Creditors” shall mean Landry Marks and YA Global, as Creditors, their
successors and assigns, and all other parties as Creditors under the respective
Credit Agreements.
 
“Default or Event of Default” shall mean any event, condition, omission, or act,
upon the occurrence of which a Creditor has the right, under its respective
Credit Documents, to exercise rights and remedies provided therein, including
commencement of an enforcement action with respect to all or any portion of the
Collateral securing such Creditor’s Credit Facility.
 
“Distribution” means, with respect to any indebtedness, (a) any payment or
distribution by any person of cash, securities or other property, by set-off or
otherwise, on account of such indebtedness or obligation, (b) any redemption,
purchase or other acquisition of such indebtedness or obligation by any person
or (c) the granting of any lien or security interest to or for the benefit of
the holders of such indebtedness or obligation in or upon any property of any
person.
 
“Factored Receivables” shall mean collectively, (i) those specific Accounts
Receivable of the Borrower that have been purchased by Landry Marks pursuant to,
and in accordance with, the Landry Marks Credit Documents, and (ii) to the
extent that the Landry Marks Credit Documents and/or the transactions
contemplated therein are interpreted as a loan as opposed to a true sale, then
those specific Accounts Receivable of the Borrower which were financed by Landry
Marks pursuant to the Landry Marks Credit Documents.
 
“Landry Marks” shall have the meaning set forth in the preamble to this
Agreement.
 
“Landry Marks Collateral” refers to all Accounts Receivable, including Factored
Receivables.


--------------------------------------------------------------------------------


 
“Landry Marks Credit Agreement” refers to the agreement listed on Schedule 1 to
this Agreement, as such agreement may, from time to time, be amended, restated
or modified.
 
“Landry Marks Credit Documents” refers collectively to the Landry Marks Credit
Agreement and any and all other documents which evidence or secure the
obligations of the Borrower under the Landry Marks Credit Agreement.
 
“Landry Marks Debt” means all obligations, liabilities and indebtedness of every
nature of Borrower from time to time owed to Landry Marks under the Landry Marks
Credit Documents, including, without limitation, the principal amount of all
debts, claims and indebtedness, accrued and unpaid interest and all fees, costs
and expenses, whether primary, secondary, direct, contingent, fixed or
otherwise, heretofore, now and from time to time hereafter owing, due or
payable, whether before or after the filing of a Proceeding together with (a)
any amendments, modifications, renewals or extensions thereof to the extent not
prohibited by the terms of this Agreement and (b) any interest accruing thereon,
and fees and expenses incurred, after the commencement of a Proceeding, without
regard to whether or not such interest, fees and expenses are an allowed claim.
 
“Lien” means, relative to any asset of the Borrower, any mortgage, deed of
trust, lien (statutory or otherwise), pledge, charge, security interest,
assignment, deposit arrangement, priority, title retention device, encumbrance,
trust or other preferential arrangement intended as security in respect of such
asset given by the Borrower to any Creditor.
 
“Person” shall mean any individual, corporation, limited liability company,
partnership, trust, unincorporated association, business, or other legal entity,
and any government or any governmental agency or political subdivision thereof.
 
“Proceeding” means any voluntary or involuntary insolvency, bankruptcy,
receivership, custodianship, liquidation, dissolution, reorganization,
assignment for the benefit of creditors, appointment of a custodian, receiver,
trustee or other officer with similar powers or any other proceeding for the
liquidation, dissolution or other winding up of a person.
 
“Proceeds” shall have the meaning assigned to it under the Uniform Commercial
Code in effect in the State of Texas (the “Code”), shall also include “products”
(as defined in the Code), and, in any event, shall include, but not be limited
to (a) any and all payments (in any form whatsoever) made or due and payable to
the owner of any of the Accounts Receivable from time to time and (b) any and
all other amounts from time to time paid in connection with any of the Accounts
Receivable.
 
“YA Global” shall have the meaning set forth in the preamble to this Agreement.


--------------------------------------------------------------------------------


 
“YA Global Collateral” means, collectively, substantially all of the personal
property of Borrower, and all other Collateral that has been or will be pledged
to YA Global pursuant to the YA Global Credit Documents and includes, without
limitation, but subject to the terms of this Agreement, the Factored Receivables
and other Accounts Receivable.
 
“YA Global Credit Agreements” refers collectively to the agreements identified
on Schedule 2 of this Agreement, as such agreements may, from time to time, be
amended, restated or modified.
 
“YA Global Credit Documents” refers collectively to the YA Global Credit
Agreements and any and all other documents which evidence or secure the
obligations of the Borrower under the YA Global Credit Agreements.


2. COLLATERAL AND SUBORDINATION


(a) Collateral.


(i) YA Global agrees that upon purchase of a Factored Receivable by Landry Marks
from the Borrower in accordance with the terms of the Landry Marks Credit
Documents, then YA Global agrees that such Factored Receivable shall be released
from, and shall be transferred to Landry Marks free and clear of, YA Global’s
Liens without further release or other action by YA Global, Landry Marks, or the
Borrower. Notwithstanding the foregoing, if a court of final, nonappealable
jurisdiction determines that Landry Marks has financed, as opposed to purchased,
the Factored Receivables, then no such release will be deemed to have occurred
and notwithstanding the time, order, method, or manner of granting, or
perfection of any security interest or lien, the time of filing or recording of
any financing statements, assignments, deeds of trust, mortgages, or any other
documents, instruments, or agreements under the UCC or any other applicable law
and any provision of the UCC or any other applicable law to the contrary, the
Creditors hereby agree:
 
A. Landry Marks shall have a first priority security interest in and Lien upon
all Accounts Receivable, including all Factored Receivables; and


B. Subject to the standstill set forth in Section 2(a)(ii) and Section 9 hereof,
YA Global shall have a second priority security interest in and Lien upon all
Factored Receivables and other Accounts Receivable.


YA Global and Landry Marks further agree that with respect to Collateral other
than Accounts Receivable:


A. YA Global shall have a first priority security interest in and Lien(s) upon
all other YA Global Collateral; and


B. Landry Marks shall not have, and shall not accept or acquire, a security
interest or Lien in any assets of Borrower other than the Landry Marks
Collateral.
 
 
 

--------------------------------------------------------------------------------

 
 
(ii) YA Global. YA Global agrees that at all times to the extent YA Global has
any Liens in and to any Accounts Receivable, such Liens shall remain subordinate
to the Liens in favor of Landry Marks. YA Global agrees that notwithstanding
anything contained in any YA Global Credit Documents to the contrary, until the
final and indefeasible payment of all indebtedness and other obligations owing
from Borrower to Landry Marks, YA Global shall not exercise any remedies or
otherwise take any actions related in any way to its subordinate liens in all
Accounts Receivable. YA Global agrees that it will not contest or challenge the
characterization of the acquisition of Factored Receivables from Borrower by
Landry Marks as a true sale transaction.


(iii) Landry Marks. Landry Marks acknowledges and agrees that it will only
purchase from Borrower Accounts Receivable in connection with its Credit
Documents and to the extent such Credit Documents are interpreted as a loan as
opposed to a true sale, that to secure the obligations of Borrower under its
Credit Documents it will only claim a first priority Lien against and security
interest in the Factored Receivables and all other Accounts Receivable. Landry
Marks agrees that notwithstanding anything contained in any Landry Marks Credit
Documents to the contrary, until the final and indefeasible payment of all
indebtedness and other obligations owing from Borrower to YA Global, Landry
Marks shall not exercise any remedies or otherwise take any actions related in
any way against any assets of the Borrower except for the Landry Marks
Collateral.


(iv) Reserved.


(v) Accounts Receivable. Notwithstanding the Liens and security interest in
favor of YA Global, each of Borrower, Landry Marks and YA Global acknowledge and
agree that so long as no Default or Event of Default then exists under the
Landry Marks Credit Documents, and all reserve accounts (described in the Landry
Marks Credit Documents) are fully funded and following application thereof to
payments on delinquent Factored Receivables, each in accordance with the Landry
Marks Credit Documents, Landry Marks shall, deliver the remaining purchase price
not applied or credited as set forth above or in the Landry Marks Credit
Documents to be paid for any Factored Receivables purchased by Landry Marks
pursuant to the Landry Marks Credit Documents as directed in that certain
direction letter from Borrower to Landry Marks attached hereto as Exhibit “B”
(the “Direction Letter”). In addition, Landry Marks agrees that any amounts
actually paid to Borrower for the acquisition of Accounts Receivable as
described in Section 2.1.4 of the Landry Marks Credit Agreement in excess of the
$1,250,000 described in the Direction Letter shall be advanced to Borrower’s
account specified on Exhibit “A” attached hereto, unless otherwise specified in
writing to Landry Marks by Borrower and YA Global. Borrower and YA Global
acknowledge and agree that Landry Marks shall be entitled to and may retain all
Proceeds of all Accounts Receivable for application to the Landry Marks Debt
pursuant to the Landry Marks Credit Documents. Upon full and final payment, in
good and collected funds, of the Landry Marks Debt, and any obligation or right
of Landry Marks to purchase further Accounts Receivable under the Landry Marks
Credit Documents has been terminated, Landry Marks agrees to re-assign any
Accounts Receivables to the Borrower, and remit any remaining Proceeds received
by Landry Marks related thereto to the Borrower’s account specified on Exhibit
“A” attached hereto. Each of Borrower and YA Global acknowledge and agree that,
notwithstanding the Direction Letter, in accordance with the Landry Marks Credit
Documents, Landry Marks has no obligation or commitment to finance or otherwise
purchase any Accounts Receivable from Borrower, and any such purchase shall be
subject, in all respects, to approval by Landry Marks in its sole discretion;
provided, however, that if and when Landry Marks actually finances or otherwise
purchases any Account Receivable from Borrower in accordance with the Landry
Marks Credit Documents, the related purchase price (following application in
accordance with the Landry Marks Credit documents, including, without
limitation, application to credit reserve accounts or pay for delinquent
Accounts Receivable or otherwise) to be delivered to the Borrower shall, if
applicable, be delivered in accordance with Borrower’s directions set forth in
the Direction Letter.


--------------------------------------------------------------------------------





(b) Option to Purchase. Following the occurrence of any Event of Default under
the Landry Marks Credit Documents and/or the YA Global Credit Documents, YA
Global shall have the right (but not the obligation), in its sole discretion, to
purchase all, but not less than all, of Landry Marks’ right, title and interest
in and to the Landry Marks Debt and the Landry Marks Credit Documents, and
Landry Marks agrees that in such circumstances it shall sell to YA Global all of
its right, title and interest in and to the Landry Marks Debt and the Landry
Marks Credit Documents, for cash consideration in an amount equal to the
outstanding principal amount of the Landry Marks Debt plus accrued and unpaid
interest thereon, including, without limitation, all interest at the default
rate as provided in the Landry Marks Credit Documents, plus all other amounts
due and owing under the Landry Marks Credit Documents, including, without
limitation, the payment all reasonable fees and expenses due thereon
(collectively, the “Purchased Interests”). To exercise such option, Landry Marks
must receive irrevocable notice from YA Global (the “Exercise Notice”) of its
intention to exercise the purchase option granted hereby. Notwithstanding
anything in this Section to the contrary or in conflict, Landry Marks shall be
entitled to commence exercising its remedies with respect to any Default or
Event of Default at any time, irrespective of whether YA Global has delivered
the Exercise Notice. The parties agree that the closing of the acquisition by YA
Global of the Purchased Interests pursuant to its rights in this Section 2(b)
shall be consummated no later than ten (10) business days following delivery of
the Exercise Notice by the execution of customary assignment documents
transferring the Landry Marks Debt and Landry Marks Credit Documents and the
security interests and Liens securing the same, without recourse and without
representations and warranties from Landry Marks, except that Landry Marks shall
represent and warrant: (i) that Landry Marks is the owner of the Landry Marks
Debt and the Landry Marks Credit Documents and Landry Marks free and clear of
any Liens or other encumbrances; (ii) as to the amount owed under the Landry
Marks Credit Documents as of the date of the assignment; and (iii) that the
execution by Landry Marks of the assignment documents and the performance by
Landry Marks of its obligations thereunder are duly authorized by all requisite
corporate action.


(c) Control. To the extent that possession or control is necessary to perfect a
security interest in YA Global Collateral which is in the possession of Landry
Marks, Landry Marks hereby agrees to act, and is hereby appointed, as the agent
and bailee for YA Global solely for the purposes of perfecting YA Global’s
security interest in such YA Global Collateral. Additionally, to the extent that
possession or control is necessary to perfect a security interest in Landry
Marks Collateral which is in the possession of YA Global, YA Global hereby
agrees to act, and is hereby appointed, as the agent and bailee for Landry Marks
solely for the purposes of perfecting Landry Mark’s security interest in such
Landry Marks Collateral. Nothing in this paragraph is intended to, nor shall be
construed to, change the relative priorities and rights of the Creditors in the
Collateral as set forth elsewhere in this Agreement.


--------------------------------------------------------------------------------




3. COORDINATION CONCERNING INTANGIBLE ASSETS AND RIGHTS


Each of the parties hereto acknowledges and agrees that one or more Creditors
may have a Lien on, or other rights to use or to access, property of the
Borrower consisting of books and records, software rights (including, without
limitation, reservation systems) and other similar property (including
management agreements, sales and marketing agreements and developer’s or
declarant’s rights) which exist in connection with the various business
operations of Borrower generally and therefore are or could be associated with
the Collateral pledged and delivered to more than one Creditor (the “Servicing
Assets”). Each party hereto agrees to act in good faith and in a commercially
reasonable manner and to reasonably cooperate with the others in a utilization
of such Servicing Assets in order to facilitate reasonable access on the part of
each other party hereto to such Servicing Assets, as necessary to permit each
party to realize upon its Collateral, provided, however, that nothing contained
herein is intended, nor shall be construed, to require any such Creditor to (i)
incur out-of-pocket costs in connection with the same, (ii) take possession of,
exercise rights with respect to, or to maintain, or store, or take other similar
actions with respect to, the Servicing Assets, or (iii) delay, forbear, or
standstill from exercising any of such Creditor’s rights and remedies with
respect to such portions of the Servicing Assets which are the Creditor’s
Collateral, including, without limitation, conducting secured party sales of the
same.


4. NOTICE OF DEFAULT


Each Creditor (the “Noticing Creditor”) agrees to give each other Creditor
prompt notice of any Default or Event of Default under its respective Credit
Agreement of which it is aware or of which it has received notice from the
Borrower. Such notice shall set forth in reasonable detail the nature of the
Default or Event of Default in question. Until such Default or Event of Default
is cured, such Creditor agrees, upon the request of any other Creditor, to
periodically provide each other Creditor with information regarding the status
of the Default or Event of Default in question. Prior to the commencement of any
enforcement action against the Borrower, including any action in bankruptcy
and/or disposition, each Creditor agrees, to the extent reasonably practicable,
to give each other Creditor prior written notice of the nature of such
enforcement action. Failure to give any such notice, however, shall not impair
or otherwise adversely affect the Borrower’s obligations under the Credit
Documents, to which the Noticing Creditor is a party, or the Noticing Creditor’s
rights and remedies under its Credit Documents, nor shall such failure give rise
to any liability on the part of the Noticing Creditor to the other Creditors.


5. CONSENT TO CREDIT FACILITY


Each Creditor hereby consents to the Borrower entering into or continuing its
relationship, as the case may be, under the other Creditors’ Credit Documents
and incurring indebtedness pursuant thereto and securing such indebtedness with
a pledge of and grant of a Lien (i) with respect to Landry Marks, on the
Factored Receivables, and all other Accounts Receivable subject to the terms
hereof; and (ii) with respect to YA Global, on the YA Global Collateral, subject
to the terms hereof.


--------------------------------------------------------------------------------




6. INCLUSION OF CUSTODIANS AND OTHER AGENTS


For purposes of this Agreement, any reference to a Creditor shall mean and
include any custodian or other agent of such Person who may, at any time, be in
possession of all or any portion of the Collateral for the benefit of such
Creditor.


7. RESERVED


8. RESERVED


9. EXERCISE OF REMEDIES


Subject only to any express provisions of this Agreement or the Credit
Agreements that require a Creditor to take or refrain from taking any action,
each Creditor may exercise its discretion with respect to exercising or
refraining from exercising any of its rights and remedies or taking any
enforcement action with respect to the Collateral which is specifically pledged
under such Creditor’s respective Credit Documents. YA Global agrees not to take
any action against any Account Receivable so long as the Landry Marks Debt is
outstanding and this Agreement remains in effect. Landry Marks agrees, except as
expressly set forth herein, not to take any action against the YA Global
Collateral (other than all Accounts Receivable) so long as the indebtedness
owing from Borrower to YA Global pursuant to the YA Global Credit Documents
remains outstanding and this Agreement remains in effect.


The parties agree that YA Global may at its option take any action to accelerate
payment of all or any portion of the indebtedness owing by Borrower to YA Global
and to foreclose or realize upon or enforce any of the YA Global Collateral
(other than any Accounts Receivable) and to exercise any other rights YA Global
may have, without the prior consent of Landry Marks; provided, that YA Global
shall not take any action to foreclose or realize upon or to enforce any of its
rights with respect to security interests and Liens granted by Borrower in or on
any of the Landry Marks Collateral.


Additionally, the parties agree that Landry Marks may at its option take any
action to accelerate payment of all or any portion of the Landry Marks Debt and
to foreclose or realize upon or enforce any of the Landry Marks Collateral and
to exercise any other rights Landry Marks may have, without the prior consent of
YA Global; provided, that Landry Marks may not take any action to foreclose or
realize upon or to enforce any of its rights with respect to security interests
and Liens granted by Borrower in or on the YA Global Collateral other than
Accounts Receivable.


--------------------------------------------------------------------------------




10. INDEPENDENT CREDIT INVESTIGATIONS


No Creditor nor any of its respective directors, officers, agents or employees
shall be responsible to any other Creditor or to any other Person for the
Borrower’s solvency, credit worthiness, financial condition, or ability to repay
any of the debt or for the accuracy of any recitals, statements, representations
or warranties of the Borrower, oral or written, or for the validity,
sufficiency, enforceability, or perfection of the security interests in any
Collateral. Each Creditor has entered into its respective financing arrangements
with the Borrower based upon its own independent investigation, and makes no
warranty or representation to the other Creditors nor does it rely upon any
representation of the other Creditors with respect to matters identified or
referred to herein. No Creditor shall have any responsibility to any other
Creditor for monitoring or assuring compliance by the Borrower with any of the
Borrower’s covenants or representations made to any Creditor. Without limiting
the generality of the foregoing, any Creditor may perform in accordance with the
terms of its Credit Agreements (subject to this Agreement) without regard to
whether the Borrower’s performance in accordance with the terms thereof might or
would constitute or result in a breach of covenants or representations under the
other Creditor’s Credit Documents, and under no circumstances shall any Creditor
be liable to the other for inducing a breach or a violation of any other
Creditor’s Credit Agreement by virtue of performing in accordance with the terms
of its own Credit Documents (subject to this Agreement).


11. AMENDMENTS, MODIFICATIONS AND INCREASES OF CREDIT DOCUMENTS


Each Creditor may enter into amendments, restatements, modifications, renewals
or extensions of its Credit Documents with the Borrower without the prior
written consent of the other Creditor, provided that, without the prior written
consent of YA Global: (i) at no time shall the Landry Marks Credit Facility
exceed an invoice face amount outstanding of Accounts Receivables of $1,500,000;
(ii) Landry Marks will not take or accept any additional Collateral other than
the Landry Marks Collateral; and (iii) Landry Marks shall not increase the
discount rates or fees (except for rates or fees set forth in the Landry Marks
Credit Documents which may be imposed following a Default or Event of Default)
due under the Landry Marks Credit Facility and/or the Landry Marks Credit
Documents. Should any Creditor cease extending further credit to the Borrower,
this Agreement shall nevertheless continue in effect as to the outstanding Liens
of each Creditor until this Agreement is terminated as set forth herein.


12. AMENDMENTS TO THIS AGREEMENT


No amendment, modification, supplement, termination, consent, or waiver of or to
any provision of this Agreement nor any consent to any departure therefrom shall
be in any event effective unless it shall be in writing signed by or on behalf
of each of the Creditors; provided that, no amendment to this Agreement which
materially and adversely effects the Borrower shall be made unless also signed
by the Borrower. Any waiver of this provision or any consent to any departure
from the terms of this provision shall be effective only in the specific
instance and for the specific purpose for which given.


--------------------------------------------------------------------------------




13. TERMINATION


This Agreement is a continuing agreement and unless all Creditors then party
hereto have specifically consented in writing to its earlier termination, this
Agreement shall remain in full force and effect in all respects with respect to
each Creditor until such time as the Credit Facilities of such Creditor are
repaid in full or otherwise satisfied, in which case this Agreement shall
terminate only with respect to such Creditor (except for the agreements of such
Creditor under Sections 10, 15, 18, 21 22 and 24 hereof), but this Agreement
shall continue in full force and effect with respect to all other Creditors
whose respective Credit Facilities have not been paid or otherwise satisfied in
full.


14. EFFECT OF BANKRUPTCY


This Agreement shall be and remain enforceable notwithstanding any bankruptcy or
insolvency proceeding by or against the Borrower.


15. GOVERNING LAW


This Agreement shall be governed by the laws of the State of Texas (without
regard to its conflicts of law principles that would call for the application of
the laws of another jurisdiction).


16. AUTHORITY; SUCCESSORS AND ASSIGNS


Each party hereby represents and warrants that it has the full power and
authority to execute and deliver this Agreement, including, in the case of the
Creditors, any required consents or approvals of its co-Creditors or
participants under its Credit Agreements. This Agreement shall bind and inure to
the benefit of the respective successors and assigns of the parties hereto;
provided, that no Creditor (or any Creditor represented by any Creditor) shall
assign or transfer any rights or obligations under its Credit Documents to
another Person unless such Person shall have agreed in writing to be bound by
the terms of this Agreement as if it were a party hereto.


17. WAIVERS; FAILURE OR DELAY


No failure or delay on the part of any Creditor in the exercise of any power,
right, remedy, or privilege under this Agreement shall impair such power, right,
remedy or privilege or shall operate as a waiver thereof, nor shall any single
or partial exercise of any power, right or privilege preclude any other or
further exercise of any other power, right or privilege. The waiver of any such
right, power, remedy or privilege with respect to particular facts and
circumstances shall not be deemed to be a waiver with respect to other facts and
circumstances.


18. SEVERABILITY OF PROVISIONS


Any provision of this Agreement which is illegal, invalid, prohibited, or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such illegality, invalidity, prohibition or unenforceability
without invalidating or impairing the remaining provisions hereof or affecting
the validity or enforceability of any such provision in any other jurisdiction.


--------------------------------------------------------------------------------




19. COMPLETE AGREEMENT


With respect to the matters set forth herein, this Agreement is intended by the
parties as a final expression of their agreement and supersedes any other
agreements or negotiations, oral or written, and shall not be modified except as
provided in Section 12 hereof.


20. ATTORNEYS’ FEES AND DISBURSEMENTS


In the event of any dispute concerning the meaning or interpretation of this
Agreement, or in the event of any litigation by a party to enforce the
provisions hereof, the prevailing party shall be entitled to recover from the
non-prevailing party its reasonable attorneys’ fees and disbursements and actual
court costs incurred including those for pretrial, trial and appellate
proceedings.


21. VENUE


EACH OF THE CREDITORS AND THE BORROWER HEREBY CONSENTS TO THE JURISDICTION OF
ANY STATE OR FEDERAL COURT LOCATED WITHIN THE STATE OF TEXAS AND IRREVOCABLY
AGREES THAT ALL ACTIONS OR PROCEEDINGS ARISING OUT OF OR RELATING TO THIS
AGREEMENT SHALL BE LITIGATED IN SUCH COURTS. THE CREDITORS AND THE BORROWER
EXPRESSLY SUBMIT TO AND CONSENT TO THE JURISDICTION OF THE AFORESAID COURTS AND
WAIVE ANY DEFENSE OF FORUM NON-CONVENIENS, SUBJECT TO THE REQUIREMENTS THAT ANY
ENFORCEMENT ACTION WITH RESPECT TO THE COLLATERAL BE BROUGHT IN THE COURTS OF
THE STATE IN WHICH THE COLLATERAL IS LOCATED OR WHICH LAW APPLIES TO THE
CREATION, PERFECTION AND ENFORCEMENT OF THE SECURITY INTEREST.


22. JURY TRIAL WAIVER


ALL OF THE CREDITORS AND THE BORROWER HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
AGREEMENT. THE CREDITORS AND THE BORROWER ACKNOWLEDGE THAT THIS WAIVER IS A
MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH CREDITOR
HAS RELIED ON THIS WAIVER CONTAINED HEREIN IN ENTERING INTO THIS AGREEMENT AND
THE OTHER CREDIT DOCUMENTS AND THAT EACH CREDITOR WILL CONTINUE TO RELY ON THIS
WAIVER IN THEIR RELATED FUTURE DEALINGS. THE CREDITORS AND THE BORROWER WARRANT
AND REPRESENT THAT EACH HAS HAD THE OPPORTUNITY OF REVIEWING THIS JURY WAIVER
WITH LEGAL COUNSEL AND THAT EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL
RIGHTS.
 
 
 

--------------------------------------------------------------------------------

 
 
23. CONFLICTS


To the extent that any of the provisions of this Agreement conflict with any
provisions of the Credit Documents, the provisions of this Agreement shall
control.


24. FURTHER ASSURANCE


Each Creditor shall cooperate fully with each other in order to carry out
promptly and fully the terms and provisions of this Agreement. Each party hereto
shall from time to time execute and deliver such other agreements, documents or
instruments and take such other actions as may be reasonably necessary to
effectuate the terms of this Agreement. The Creditors shall each be solely
responsible for all costs and expenses (including their respective attorneys’
fees and disbursements) incurred by them in connection with the execution and
delivery of this Agreement and otherwise incurred by them in entering into the
transactions contemplated herein.


25. COUNTERPARTS


This Agreement may be executed in any number of counterparts, and each
counterpart shall be deemed to be an original instrument, but all such
counterparts together shall constitute but one agreement.


26. NOTICES


Any notice or other communication required or permitted to be given shall be in
writing addressed to the respective party as set forth below and may be
personally served, telecopied or sent by overnight courier or by registered or
certified U.S. mail, return receipt requested, and shall be deemed given



 
(a)
if served in person, when served; or




 
(b)
if telecopied, on the date of transmission if before 5:00 p.m. (Dallas time) on
a business day or otherwise on the next business day, provided that a
confirmation of a receipt of any such telecopy is obtained and retained by the
sending party and that a hard copy of such notice is also sent pursuant to (c)
or (d) below or by first class U.S. mail; or




 
(c)
if by overnight courier, on the first business day after delivery to the
courier; or




 
(d)
if by certified or registered U.S. mail, return receipt requested, on the fourth
day after deposit in the mail postage prepaid. For purposes of this Agreement
the term “business day” shall mean a day on which banks are open for business in
Dallas. Any party listed below may change the address to which notices are to be
sent hereunder by giving notice per and in the manner set forth herein (of such
change of address to all of the other parties entitled to receive notice
hereunder).


--------------------------------------------------------------------------------




If to Landry Marks:
Landry Marks Partners LP
 
8401 North Central Expressway, Suite 850
 
Dallas, Texas 75225
 
Telecopier Number: (214) 368-9130
 
Attention: Mr. Tom Landry
   
With copy to:
Patton Boggs, LLP
 
2001 Ross Avenue, Suite 3000
 
Dallas, Texas 75201
 
Attention: Matthew Fontane, Esq.
 
Telecopier Number: (214) 758-1550
   
If to YA Global:
YA Global Investments, L.P.
 
c/o Yorkville Advisors LLC
 
101 Hudson Street – Suite 3700
 
Jersey City, New Jersey 07302
 
Telecopier Number: (201) 985-8266
 
Attention: David Fine, Esq.
   
With a Copy to:
Riemer & Braunstein, LLP
 
Three Center Plaza
 
Boston, Massachusetts 02109
 
Attn: Douglas K. Clarke, Esq.
 
Telecopier No. (617) 692-3485
   
If to the Borrower:
TXP Corporation
 
1299 Commerce Drive
 
Richardson, Texas 75081
 
Telecopier Number: (214) 575-9314
 
Attention: Chris Ryan, Chief Financial Officer



27. BORROWER’S OBLIGATIONS ABSOLUTE


The provisions of this Agreement set forth the relative rights and obligations
of the Creditors with respect to the Collateral, and nothing contained in this
Agreement shall impair, as between the Borrower, on the one hand, and any
Creditor, on the other hand, the obligation of the Borrower to pay such Creditor
all amounts payable in respect of such Creditor’s Credit Facilities as and when
the same shall become due and payable in accordance with the terms of such
Creditor’s Credit Documents, or prevent any Creditor (except as expressly
otherwise provided in this Agreement) from exercising all rights, powers and
remedies otherwise permitted by its Credit Documents and by applicable law upon
a Default or Event of Default under any of its Credit Documents.


[Remainder of Page Intentionally Left Blank]


--------------------------------------------------------------------------------



IN WITNESS WHEREFORE, the parties hereby have executed or caused this Agreement
to be executed on their behalf by their duly authorized representatives as of
the date first above written.



 
TXP CORPORATION,
       
By:
/s/Michael C. Shores
   
Name: Michael C. Shores
   
Title: President and Chief Executive Officer
       
CREDITORS:
       
LANDRY MARKS PARTNERS LP,
       
By:
Landry Marks GP LLC, a Texas limited liability company, its General Partner
       
By:
/s/ Tolbert B. Marks    
Tolbert B. Marks, Manager
       
YA GLOBAL INVESTMENTS, L.P.,
       
By:
Yorkville Advisors, LLC,
   
its investment manager
       
By:
/s/ Troy Rillo
   
Name: Troy Rillo
   
Title: Senior Managing Director

 

--------------------------------------------------------------------------------



Schedule 1
Landry Marks Credit Agreement


Factoring and Security Agreement, dated as of August 13, 2008, among the
Borrower and Landry Marks, as modified from time to time



--------------------------------------------------------------------------------



Schedule 2
YA Global Credit Agreement


Securities Purchase Agreement, dated as of May 29, 2008 by and between the
Borrower and YA Global;


Senior Secured Convertible Debentures dated as of May 29, 2008 in the original
principal amount of $5,725,000 issued by Borrower to YA Global;


Security Agreement dated as of May 29, 2008 granted by Borrower in favor of YA
Global, as modified from time to time;


Intellectual Property Security Agreement dated as of May 29, 2008 granted by
Borrower in favor of YA Global, as modified from time to time;


Securities Purchase Agreement, dated as of March 30, 2007 by and between the
Borrower and YA Global;


Secured Convertible Debentures dated as of March 30, 2007 in the original
principal amount of $5,000,000 issued by Borrower to YA Global;


Security Agreement dated as of March 30, 2007 granted by Borrower in favor of YA
Global, as modified from time to time;


Securities Purchase Agreement, dated as of June 5, 2006, by and between the
Borrower and YA Global;


Secured Convertible Debentures dated as of June 5, 2006 in the original
principal amount of $550,000 issued by Borrower to YA Global; and


Security Agreement dated as of June 5, 2006 granted by Borrower in favor of YA
Global, as modified from time to time.


--------------------------------------------------------------------------------




